Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/803378     Attorney's Docket #: 110971-9411.US01
Filing Date: 2/27/2020; claimed foreign priority to 2/28/2019
					
Applicant: Robert Faul
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Amendment filed 3/9/2022 has been acknowledged.

Election/Restrictions
Applicant's election of Group I (claims 1-16), filed 8/17/2021, has been acknowledged.

	This application contains claims 17 and 18 drawn to an invention non-elected without traverse are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor (or for application substrate to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regards to claim 1, line 13, it is unclear and confusing to what is meant by “the package terminal pads being configured for electrically contacting foil-based the package.”  Should “contacting foil-based the package” should probably be --the foil-based package—or –the foil basis substrate--?  The examiner assumes the package.
	Any of claims 1-16 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically rejected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, insofar as they can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maller et al. (CN # 103219314 A).
In regards to claim 1, Maller et al. (figures 3-7)  specifically figures 5 and 6 show  a flexible foil-based package (60 in figure 5; 70 in figure 6), comprising: at least one foil substrate (69 in figure 5; 71 in figure 6) comprising an electrically conductive layer (63.1 in figure 5; 43 in figure 6) arranged thereon, the foil substrate comprising a foil layer thickness DF of less than 130 micrometers (50 micrometers; see paragraphs [0049]- [0050]), at least one electronic device 41 comprising a device terminal side comprising at least one device terminal pad 41A,41B, wherein the electronic device 41 is mounted on the electrically conductive layer 63.1 with no bond wire (see figure 5; shows a flip-chip device) in flip-chip mounting technology so that the device terminal side of the electronic device 41 faces the electrically conductive layer 63.1, a plurality of package terminal pads 62.1,62.2 being arranged on a package terminal side of the foil-based package, the package terminal pads 62.1,62.2 being configured for electrically contacting foil-based the package 60, wherein at least one package terminal pad 62.1,62.2 of the plurality of package terminal pads 62.1,62.2  is in contact with the electrically conductive layer 63.1 such that a signal is provided path between the at least one package terminal pad 62.1,62.2 and the electrically conductive layer 63.1 and the at least one device terminal pad 41A,41B, and so that the electronic device 41 is electrically contactable from that side of the foil substrate 69 facing the electronic device 41 by means of the at least one package terminal pad 62.1,62.2, wherein the flexible foil substrate 69 comprises a first foil portion at which the at least one package terminal pad 62.1,62.2 is arranged, and wherein the flexible foil substrate 69 comprises a second foil portion at which the electronic device 41 is arranged, wherein the first foil portion extends along a first foil plane and wherein the second foil portion extends along a second foil plane that is parallel to the first foil plane, wherein the first foil plane and the second foil plane are offset relative to each other such that the foil substrate forms a recess (wherein 41 sits; see paragraph [0045]) within which the at least one electronic device 41 is arranged, and a casting compound 64 arranged between the first foil portion (along 69 portion that 41 is attached) and the second foil portion (along 69 among the elevated portion), wherein the casting compound 64 surrounds at least a portion of the plurality of package terminal pads 62.1,62.2 and covers the at least one electronic device 41 in order to separate the electronic device 41 from the surrounding environment (see paragraph [0049]). 
In regards to claim 2, Maller et al. (see figure 3) show wherein the electrically conductive layer 3 comprises a layer thickness D(sub L) of less than 20 micrometers (see paragraph [0023]).
In regards to claim 3, Maller et al. show wherein the first foil portion and the second foil portion of the foil substrate and a connective portion of the flexible foil substrate 69, as well as a connecting portion of the flexible foil substrate, which connects the first portion with the second foil portion, each comprise an essentially constant layer thickness. 
In regards to claim 4, Maller et al. show wherein the recess (wherein 41 sits; see paragraph [0045]) when viewed from the electronic device 41, extends in a direction towards the flexible foil substrate 69 thereby forming a three-dimensional indentation on the side of the flexible foil substrate that faces the electronic device 41, and wherein the electronic device 41 is arranged in said indentation. 
In regards to claim 5, Maller et al. show wherein the electronic device 41 comprises a device surface arranged opposite the device terminal side, wherein the device surface is arranged at or below a level defined by a surface of the at least one package terminal pad 62.1,62.2. 
In regards to claim 6, Maller et al. show wherein the at least one package terminal pad 62.1,62.2 comprises a terminal area facing away from the flexible foil substrate 69, and wherein the casting compound 64 is configured to compensate a difference in height .DELTA.H between the terminal area of the at least one package terminal pad 62.1,62.2 arranged in the first foil portion and the electronic device 41 arranged in the second foil portion. 
In regards to claim 7, Maller et al. (see figure 5) show wherein the casting compound 64 is flush with the terminal area of the at least one package terminal pad 62.1,62.2, or wherein the casting compound 64 is flush with a respective plurality of terminal areas of the plurality of package terminal pads 62.1,62.2. 
In regards to claim 8, Maller et al. show wherein a barrier coating (see paragraph [0013]) for protection against humidity or against electromagnetic radiation is arranged on a side of the flexible foil substrate 69 that faces away from the electronic device 41. 
In regards to claim 9, Maller et al. show wherein a material layer is arranged on a side of the flexible foil substrate 69 that faces away from the electronic device 41, the material layer comprising a first side facing the side of the flexible foil substrate 41 that faces away from the electronic device 41, and the material layer comprising a second side that faces away from that side of the flexible foil substrate 69 that faces away from the electronic device 41, and wherein the second side of the material layer comprises a planar surface. 
In regards to claim 10, Maller et al. (figure 6) show the flexible foil-based package 70 comprising an opening (at the end of 43,45,41a to the opposite same stack with 41B and would be other side 45 and other side 43) extending completely through the flexible foil substrate (see 71 in figure 6) to the electronic device 41 such that at least a portion of the electronic device 41 can be brought into contact with an environment through this opening (at the end of 43,45,41a to the opposite same stack with 41B and would be other side 45 and other side 43) . 
In regards to claim 11, Maller et al. show wherein the electronic device 41 comprises a sensor portion configured to provide a sensor functionality based on contacting to a medium present in the environment, wherein the opening (at the end of 43,45,41a to the opposite same stack with 41B and would be other side 45 and other side 43) exposes at least the sensor portion so that the sensor portion can be brought into contact with the medium present in the environment through this opening (at the end of 43,45,41a to the opposite same stack with 41B and would be other side 45 and other side 43). 
In regards to claim 12, Maller et al. show wherein the opening (at the end of 43,45,41a to the opposite same stack with 41B and would be other side 45 and other side 43) is arranged on a side of the flexible foil-based package (side of 71 in figure 6) opposite the package terminal side (42 in figure 6). 
In regards to claim 13, Maller et al. show wherein a material layer (shown as 64 in figure 5) is arranged at lateral side walls of the opening (at the end of 43,45,41a to the opposite same stack with 41B and would be other side 45 and other side 43) extending through the flexible foil substrate 71. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 16, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Maller et al. (CN # 103219314 A).
In regards to claim 14, Maller et al. show the flexible foil-based package 60 being flexible so that the flexible foil-based package 60 is bendable with no destruction caused, and in particular with no damage to the electronic device 41 as detailed above, but fail to explicitly show wherein a bending radius RB is greater than a thickness D.sub.P of the foil-based package by at least 100 times.   However, and noting from MPEP 2141/03 that “A person of ordinary skill in the art is also a person of ordinary creativity, “not an automation” and that a “hypothetical“ person having ordinary skill in the art to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art, it would have been obvious to one skilled in the art before the effective filling date of the invention to have provided, and this for flexible substrate, the flexible foil-based package being flexible so that the foil-based package is bendable with no destruction caused and, in particular, with no damage to the electronic device, wherein a bending radius R(sub B) us greater than a thickness of the foil based package by at least 100 times.
Therefore, it would be obvious to one of ordinary skill in the art to use Maller et al.’s flexible foil-based package having a bending radius RB is greater than a thickness D.sub.P of the flexible foil-based package by at least 100 times is a matter of design choice for the purpose of providing a forming electronic external power and ground location for the device. 
In regards to claim 16, Maller et al. discloses the plurality of package terminal pads 41A,41B is spaced apart laterally from the electronic device 41, and wherein the individual package terminal pads 62.1,62.2 from the plurality of package terminal pads 62.1,62.2  arranged along precisely two rows, wherein the precisely two rows are arranged along two opposite sides of the electronic device 41.  Maller et al. show the features of the invention as detailed above, but fail to explicitly discloses the individual package terminal pads 62.1,62.2 from the plurality of package terminal pads 62.1,62.2  are arranged in the sense of a dual-in-line configuration along precisely two rows, wherein the precisely two rows are arranged along two opposite sides of the electronic device 41 laterally encircling the electronic device 41.  However, and noting from MPEP 2141/03 that “A person of ordinary skill in the art is also a person of ordinary creativity, “not an automation” and that a “hypothetical“ person having ordinary skill in the art to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art, it would have been obvious to one skilled in the art before the effective filling date of the invention to have provided, and this being arranged in the sense of a dual-in-line configuration along precisely two rows, wherein the precisely two rows are arranged along two opposite sides of the electronic device laterally encircling the electronic device.
Therefore, it would be obvious to one of ordinary skill in the art to use Maller et al.’s two side of package terminal pads to form a row of dual in line configuration along precisely two rows, wherein the precisely two rows arranged along two opposite sides of the electronic device laterally encircling the electronic device is a matter of design choice for the purpose of providing a forming electronic external power and ground location for the device. 
Claim 15, insofar as it can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Maller et al. (CN # 103219314 A) in view of Klink et al. (DE # 102006044525 B3)
Maller et al. show the features of the claimed invention as detailed above, but fail to explicitly show the foil-based package being implemented as a Quad Flat No Leads--QFN--package or as a Surface Mount Device--SMD--package. 
Klink et al. is cited for showing  involves continuous making of flexible substrate having conductive strip structure, where flexible integrated circuit is connected with conductive strip structure of flexible substrate.  Specifically, Klink et al. (figure ) discloses show the foil-based package 510 being implemented as a Surface Mount Device (SMD) package (see paragraph [0056]) for the purpose of providing a capable obtaining flexibility in mechanical and design choices in packaging.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Klink et al.’s SMD package with flexible packages to modify Maller et al.’s flexible package for the purpose of providing a capable obtaining flexibility in mechanical and design choices in packaging.
Response
Applicant's arguments filed 3/9/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

The insertion of Applicant's additional claimed language, for example, "1-16" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









5/2/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826